Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-1-2007

Tsoukalas v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3451




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Tsoukalas v. USA" (2007). 2007 Decisions. Paper 1687.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1687


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-52(January 2007)                                             NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 06-3451
                                   ________________

                               GEORGIOS TSOUKALAS,
                                         Appellant

                                            vs.

                           UNITED STATES OF AMERICA
                       ____________________________________

                     On Appeal From the United States District Court
                         For the Middle District of Pennsylvania
                               (D.C. Civ. No. 06-cv-01263)
                      District Judge: Honorable A. Richard Caputo
                     _______________________________________

 Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                    Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   January 19, 2007
          Before: SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges
                               (Filed February 1, 2007)
                            _______________________

                                       OPINION
                               _______________________

PER CURIAM.

       Georgios Tsoukalas, proceeding pro se, appeals the District Court’s dismissal of

his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. Because the

District Court lacked jurisdiction over the petition, we will summarily affirm.
       While incarcerated at the Moshannon Valley Correctional Facility in Clearfield

County, Pennsylvania, Tsoukalas filed a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241 in the United States District Court for the Middle District of

Pennsylvania. The District Court dismissed the petition without prejudice, holding that

the proper means by which Tsoukalas could challenge his conviction was through

28 U.S.C. § 2255. Tsoukalas appealed, arguing that he filed the instant petition when the

§ 2255 motion he had previously filed proved “inadequate and ineffective” in challenging

the constitutionality of his conviction. On appeal, Appellee has filed a motion for

summary action, arguing that the District Court’s dismissal should be affirmed because

the District Court lacked jurisdiction over the underlying petition.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. In Rumsfeld

v. Padilla, 542 U.S. 426 (2004), the Supreme Court clearly held that a § 2241 petition

must be filed in the district having jurisdiction over the petitioner’s custodian. 542 U.S.

at 442. In the case at bar, that is the Western District of Pennsylvania. Because the

District Court therefore lacked jurisdiction to hear the petition, we conclude that this

appeal presents no “substantial question.” See 3d Cir. LAR 27.4 & I.O.P. 10.6. We

therefore grant Appellee’s motion for summary action and will affirm the District Court’s

dismissal without prejudice of Tsoukalas’ petition. See Rumsfeld, 542 U.S. at 451.